Citation Nr: 1543371	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  10-39 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to the service-connected status-post excision of a pilonidal abscess with residual scar.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran; The Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2014, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge via video teleconference. A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this Veteran's case should take into consideration these electronic records (electronic claims file).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In October 2014, the Board remanded this claim, in part, to obtain medical opinions regarding the claimed disorder's etiology. Although the AOJ obtained a July 2015 VA medical examination report, the opinions included in the report are inadequate. In that examination report, the July 2015 VA examiner stated that the Veteran's service-connected low back disorder was not related to service or any incident of service, to include an in-service pilonidal cyst excision. In support of this conclusion, the VA examiner stated that a September 2009 VA medical examination report, describing the severity of the Veteran's service-connected pilonidal cyst residuals, contained no report of "back problems." However, in the September 2009 VA medical examination report, the Veteran reported experiencing intermittent low back pain since the in-service pilonidal cyst excision. The July 2015 VA examiner also wrote that the record contained no evidence indicating post-service treatment for back pain until 30 years after the Veteran's discharge from service. In so doing, the examiner failed to note the Veteran's lay statements, indicating the presence of back pain since service. Moreover, the examiner failed to note the September 2009 and July 2014 private medical opinions, suggesting a nexus between the Veteran's current low back disorder and service. The July 2015 examiner also did not provide an opinion regarding whether the diagnosed low back disorder was caused or permanently aggravated beyond its normal progression by the service-connected residuals of a pilonidal cyst. A remand is necessary to procure adequate medical opinions. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and the Veteran's representative to obtain and associate with the claims file all outstanding VA and private treatment records, to specifically include all VA treatment records denoting treatment for a low back disorder. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented. Insure that the Veteran is provided with the necessary authorization and release forms to procure any outstanding records.

2. Provide a qualified examiner with access to the electronic claims file for the purpose of obtaining opinions regarding the etiology of the Veteran's low back disorder. If the examiner finds that an examination is necessary, an examination should be provided. 

In reviewing the record, the examiner should note:

a. The service treatment records, to include the records regarding in-service treatment for a pilonidal cyst;

b. The records indicating post-service treatment for low back pain;

c. The September 2009 VA medical examination report;

d. The September 2009 letter from a private examiner, stating that the Veteran experienced "pain and/or severe discomfort due to the trauma incurred as a result of complications during a 1972 military procedure;"

e. The July 2014 private treatment record, in which the examiner stated that the Veteran's "lumbar problem is more likely than not related to his military service;"

f. The July 2015 VA medical examination report; and

g. The Veteran's lay statements.

Having reviewed the record, the examiner is asked to provide the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed low back disorder is related to service or any incident of service?

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed low back disorder was caused or permanently aggravated beyond its normal progression by the service-connected residuals of a pilonidal cyst?

The examiner must provide all opinions requested. The opinions must be fully explained with a complete discussion of the lay and medical evidence and sound medical principles.

A complete explanation for any opinion should be provided. All opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state.

3. After any further development deemed necessary, readjudicate the Veteran's claim. If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




